DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/25/2022 has been entered. Claims 1, 4, 22, 24, and 25 stand amended. New claims 43 and 44 are added. Claims 1-44 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface, configured to access…”, “multiple hardware-implemented column readers, each column reader configured to…”, “a hardware-implemented record reconstructor, configured to reconstruct…”  in claim 1.
“a hardware-implemented dictionary circuit, which is configured to read…” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitation “multiple hardware-implemented column readers, each column reader configured to…” and “a hardware-implemented record reconstructor, configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification recites, on page 10 line 13, “Typically, reader 20 is implemented in hardware, e.g., in an Integrated Circuit (IC) or Field-Programmable Gate Array (FPGA)” and on page 32, line 20, “Parquet reader 20 and its components, e.g., column  readers 36, section readers 48 and record reconstructor 40, may be implemented using any suitable hardware, such as in an Application-Specific Integrated Circuit (ASIC)  or Field-Programmable Gate Array (FPGA).”  Although the use of an FPGA or ASIC is recited in the instant specification, these elements are presented as examples only, and no actual bounds are placed on the hardware used to implement this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-21 and 43 are rejected by virtue of dependency and for failing to recite sufficient structure to implement the claimed functionality.
In regard to claim 11, the claim limitation “hardware-implemented dictionary circuit, which is configured to read…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification recites that “In  some embodiments, logic 52 is configured to perform dictionary translation of at least some of the values,   before   outputting   the   values   to   record reconstructor 40. The dictionary, or a portion thereof, is cached in a dictionary cache 56 coupled to logic 52.” On page 15, line 17, however no hardware structure is disclosed as clearly linked to performing this operation. Additionally, on page 32, line 20, “Parquet reader 20 and its components, e.g., column  readers 36, section readers 48 and record reconstructor 40, may be implemented using any suitable hardware, such as in an Application-Specific Integrated Circuit (ASIC)  or Field-Programmable Gate Array (FPGA).”  Although the use of an FPGA or ASIC is recited in the instant specification, these elements are presented as examples only, and no actual bounds are placed on the hardware used to implement this function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 12 and 13, are rejected by virtue of dependency and for failing to recite sufficient structure to implement the claimed functionality.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-21 and 43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 1 contains the limitations “multiple hardware-implemented column readers, each column reader configured to…” and “a hardware-implemented record reconstructor, configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Accordingly, the indefinite means-plus-function limitations would have a scope commensurate with all possible ways of performing the described functions, and the instant specification lacks adequate written description commensurate with that scope.
Claims 2-21 are rejected by virtue of their dependency and for failing to limit the scope of the claim to any particular structure or structures commensurate with the instant specification.

Allowable Subject Matter
Claim 22-42 and 44 are allowable.

Response to Arguments
Applicant’s arguments, see pages 11-15, filed 8/25/2022, with respect to the previous rejection of claims 1-8, 10, 14-29, 31, and 35-42 under 35 U.S.C. 102(a)(2),  have been fully considered and are persuasive, and accordingly the rejection has been withdrawn. 
Applicant’s arguments, see pages 16, filed 8/25/2022, with respect to the previous rejection of claims 9 and 30 under 35 U.S.C. 103, have been fully considered and are persuasive, and accordingly the rejection has been withdrawn. 
Applicant’s arguments, see pages 16, filed 8/25/2022, with respect to the previous rejection of claims 11-13 and 32-34 under 35 U.S.C. 103, have been fully considered and are persuasive, and accordingly the rejection has been withdrawn. 

Applicant's arguments filed 8/25/2022 with regard to the rejection of claims 1-21 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) (see pages 10 and11) have been fully considered but they are not persuasive. Specifically, applicant argues that figures 2-5 and the corresponding text paragraphs provide sufficient written description for a particular implementation of a hardware implemented column reader, record reconstructor, and dictionary circuit. 
This is not persuasive because the disclosed structures are not commensurate with the metes and bounds of the claim. The limitations of claims 1 and 11 are being interpreted under 35 U.S.C. 112(f), because the claim recites generic placeholders coupled with functional language, and lacks specific structure recited for performing the claimed functionality. Accordingly, the claim is being interpreted as corresponding to the structure described in the instant specification.
However, the instant specification recites, on page 10 line 13, “Typically, reader 20 is implemented in hardware, e.g., in an Integrated Circuit (IC) or Field-Programmable Gate Array (FPGA)” and on page 32, line 20, “Parquet reader 20 and its components, e.g., column  readers 36, section readers 48 and record reconstructor 40, may be implemented using any suitable hardware, such as in an Application-Specific Integrated Circuit (ASIC)  or Field-Programmable Gate Array (FPGA).” While a typical embodiment is laid out, no limitation is described as to the hardware used. As such, the broadest reasonable interpretation of the claim is inclusive of all possible hardware capable of performing the claimed functions, and accordingly is rendered indefinite as to the particular hardware claimed.
Further, because the instant specification does not disclose all possible hardware that is capable of performing the claimed functions, the claim lacks enablement for its scope.
[Examiner’s note: Were the claim to require a bounded set of possible hardware, e.g. require implementation as one or more of an FPGA, ASIC, etc. that has supporting disclosure in the specification, the scope of the claim would no longer be indefinite and unbounded, and accordingly the instant disclosure would no longer need to provide enablement for all possible hardware)
Regarding the rejections of dependent claims 2-21 and 43, they fail to add sufficient structure to exclude interpretation under 112(f) and fail to further limit the bounds of the claim so as to render the claim definite, and accordingly are rejected under similar reasoning.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167